2016 WI 90

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2013AP2128-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Richard A. Kranitz, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Richard A. Kranitz,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST KRANITZ

OPINION FILED:          November 8, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                           2016 WI 90
                                                                   NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.        2013AP2128-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Richard A. Kranitz, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
               Complainant,                                         NOV 8, 2016
       v.                                                             Diane M. Fremgen
                                                                   Clerk of Supreme Court
Richard A. Kranitz,

               Respondent.




       ATTORNEY reinstatement proceeding.               Reinstatement granted

upon conditions.


       ¶1      PER   CURIAM.     We   review,   pursuant      to     Supreme      Court

Rule (SCR) 22.33(3),1 a report filed by Referee James W. Mohr,

Jr.,       recommending   that    the   court   reinstate        the     license       of


       1
       SCR 22.33(3) provides that "[i]f no appeal is timely
filed, the supreme court shall review the referee's report,
order   reinstatement,  with  or  without  conditions, deny
reinstatement, or order the parties to file briefs in the
matter."
                                                                 No.     2013AP2128-D



Richard A. Kranitz to practice law in Wisconsin.                       Upon careful

review of the matter, we agree that Attorney Kranitz's license

should be reinstated, with the conditions described herein.                       We

agree that Attorney Kranitz should be responsible for the costs

of this proceeding, which total $3,142.97.

      ¶2     Attorney     Kranitz   was       licensed    to   practice     law   in

Wisconsin in 1969.        He practiced corporate law in the Milwaukee

and Grafton areas.         He had no disciplinary history until the

matter giving rise to this proceeding.

      ¶3     In 2013, Attorney Kranitz was convicted of one count

of conspiracy to commit securities fraud in violation of 18

U.S.C. § 1348, 1349, and 2.            See United States v. Kranitz, CR

No. 11-10415-NMG (D. Mass.).         He was sentenced to 18 months at a

federal prison camp in Duluth, Minnesota, and served 14 of the

18 months, receiving time off for good behavior.

      ¶4     The conviction resulted in the summary suspension of

his license to practice law pursuant to SCR 22.20.2                     Thereafter,

this court accepted a stipulation executed by Attorney Kranitz
and   the    OLR,   and    suspended      Attorney       Kranitz's      license   to


      2
          SCR 22.20 provides as follows:

           (1) Upon receiving satisfactory proof that an
      attorney has been found guilty or convicted of a
      serious crime, the supreme court may summarily suspend
      the attorney's license to practice law pending final
      disposition of a disciplinary proceeding, whether the
      finding of guilt or the conviction resulted from a
      plea of guilty or no contest or from a verdict after
      trial and regardless of the pendency of an appeal.


                                          2
                                                                 No.        2013AP2128-D



practice      law   for     two   years   for     the    professional   misconduct

giving      rise    to      the   federal       felony    conviction.           In    re

Disciplinary         Proceedings      Against       Kranitz,     2014 WI 47,

354 Wis. 2d 710, 848 N.W.2d 292.

       ¶5     In    March    2016,   Attorney      Kranitz    filed     a     petition

seeking reinstatement of his law license.                  In June 2016, the OLR

filed a response stating it did not oppose the reinstatement

petition.      The referee conducted a public hearing in July 2016.

At the hearing, Attorney Kranitz testified on his own behalf and

called several witnesses, including several business associates,

attorneys, and clients who knew, worked, or practiced law with

him.       The referee filed his report and recommendation in August

2016, recommending reinstatement.               No appeal was filed.

       ¶6     SCR 22.31(1)3 provides the standards to be met for

reinstatement.        Specifically, the petitioner must show by clear,


       3
           SCR 22.31(1) provides:

            (1)   The    petitioner   has  the   burden   of
       demonstrating, by clear, satisfactory, and convincing
       evidence, all of the following:

            (a) That he or she has the moral character to
       practice law in Wisconsin.

            (b) That his or her resumption of the practice of
       law will not be detrimental to the administration of
       justice or subversive of the public interest.

            (c) That his or her representations in the
       petition, including the representations required by
       SCR   22.29(4)(a)   to  (m)    and   22.29(5),  are
       substantiated.

                                                                        (continued)
                                            3
                                                                    No.    2013AP2128-D



satisfactory, and convincing evidence that he or she has the

moral character to practice law, that his or her resumption of

the    practice        of   law    will          not    be   detrimental     to    the

administration of justice or subversive to the public interest,

and that he or she has complied with SCR 22.26 and the terms of

the    order     of     suspension.          In        addition,   SCR    22.31(1)(c)

incorporates the statements that a petition for reinstatement

must       contain    pursuant    to   SCR       22.29(4)(a)-(4m).4        Thus,   the

            (d) That he or she has complied fully with the
       terms of the order of suspension or revocation and
       with the requirements of SCR 22.26.
       4
       SCR 22.29(4)(a) through (4m) provides that a petition for
reinstatement must show all of the following:

            (a)   The   petitioner   desires                  to    have     the
       petitioner's license reinstated.

            (b) The petitioner has not practiced law during
       the period of suspension or revocation.

            (c) The petitioner has complied fully with the
       terms of the order of suspension or revocation and
       will   continue  to   comply   with them until  the
       petitioner's license is reinstated.

            (d) The petitioner has maintained competence and
       learning in the law by attendance at identified
       educational activities.

            (e) The petitioner's conduct since the suspension
       or revocation has been exemplary and above reproach.

            (f) The petitioner has a proper understanding of
       and attitude toward the standards that are imposed
       upon members of the bar and will act in conformity
       with the standards.

            (g) The petitioner can safely be recommended to
       the legal profession, the courts and the public as a
                                                      (continued)
                                             4
                                                           No.    2013AP2128-D



petitioning    attorney   must   demonstrate        that    the     required

representations in the reinstatement petition are substantiated.

    ¶7   When    reviewing    referee     reports     in     reinstatement

proceedings, we utilize standards of review similar to those we

use for reviewing referee reports in disciplinary proceedings.

We do not overturn a referee's findings of fact unless they are

clearly erroneous.    On the other hand, we review a referee's

legal conclusions, including whether the attorney has satisfied

the criteria for reinstatement, on a de novo basis.                      In re

Disciplinary   Proceedings   Against    Jennings,    2011 WI 45,    ¶39,




    person fit to be consulted by others and to represent
    them and otherwise act in matters of trust and
    confidence and in general to aid in the administration
    of justice as a member of the bar and as an officer of
    the courts.

         (h) The petitioner has fully complied with the
    requirements set forth in SCR 22.26.

         (j) The petitioner's proposed use of the license
    if reinstated.

         (k) A full description of all of the petitioner's
    business activities during the period of suspension or
    revocation.

         (4m) The petitioner has made restitution to or
    settled all claims of persons injured or harmed by
    petitioner's misconduct, including reimbursement to
    the Wisconsin lawyers’ fund for client protection for
    all payments made from that fund, or, if not, the
    petitioner's explanation of the failure or inability
    to do so.




                                  5
                                                              No.    2013AP2128-D



334 Wis. 2d 335, 801 N.W.2d 304; In re Disciplinary Proceedings

Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779 N.W.2d 168.

      ¶8      The referee found that Attorney Kranitz demonstrated

by   clear,    satisfactory,   and     convincing      evidence     all    of   the

requirements     for   reinstatement       of   his   Wisconsin   law     license.

The referee found that Attorney Kranitz has not practiced law

during the period of his suspension;5 that he has complied fully

with the terms of the order of suspension and will continue to

do so until his license is reinstated; that he has maintained

competence and learning in the law;6 that his conduct since the

suspension has been exemplary and above reproach; that he has a

proper understanding of and attitude toward the standards that

are imposed upon members of the bar and will act in conformity

with those standards; and that he can be safely recommended to

the legal profession, the courts, and the public as a person fit

to be consulted by others and to represent them and otherwise

act in matters of trust and confidence and in general to aid in

the administration of justice as a member of the bar and an
officer of the courts.

      5
       During his suspension, Attorney Kranitz was a business
consultant from December 15, 2014, following the period of
incarceration and home confinement, and from April 2015 to the
present he was a business consultant adviser and coach with
Advicoach, a national business coaching service.       He also
manages a private charitable foundation in the Village of
Grafton, Wisconsin.
      6
       On March 29, 2016, the Board of Bar Examiners filed a
memorandum indicating that Attorney Kranitz is currently in
compliance with continuing legal education requirements.


                                       6
                                                                               No.    2013AP2128-D



       ¶9      The referee urged reinstatement of Attorney Kranitz's

license to practice law, conditioned upon his compliance with

the terms of two consent orders issued by the United States

Securities      and    Exchange         Commission          that      are   included        in    the

record in this matter.                See In re Richard Kranitz, Securities &

Exch. Comm'n, No. 3-16149 (Sec. Exch. Act of 1934, Release No.

73169, Sept. 22, 2014) (https://www.sec.gov/litigation/admin/201

4/34-73169.pdf);           In    re    Richard          Kranitz,       Securities       &    Exch.

Comm'n, No. 3-16149 (Sec. Exch. Act of 1934, Release No. 73170,

Sept.    22,       2014)   (https://www.sec.gov/litigation/admin/2014/34-

73170.pdf).         The consent orders provide that Attorney Kranitz is

suspended from appearing or practicing before the Securities and

Exchange       Commission         pursuant             to      Rule    102(e)(2)        of        the

Commission's Rules of Practice, and is barred from acting as an

officer or director of any public corporation registered under

the Exchange Act, and barred from participating in any capacity

in   any     offerings      of    penny        stocks.          The    referee       noted       that

Attorney Kranitz is aware of both of those consent orders and
has stated he will abide by them.

       ¶10     In   rendering         his    recommendation,             the    referee      noted

that    Attorney      Kranitz         was    sincere,          forthright,      credible,         and

entirely candid in his testimony.                              Attorney Kranitz affirmed

that he will not do any further securities work, but stated that

he would like to train clients and others in various types of

financing      transactions;           and    to       do   contract,       estate     planning,

mergers      and    acquisitions,            and       other    family      corporation          type
transactions.         The referee noted that Attorney Kranitz is "more
                                                   7
                                                                                No.     2013AP2128-D



than    current"        in    all          of    his    continuing             legal     education

requirements,          having     taken          more       ethics       credits       than     were

required      and    has     educated           himself      regarding          the    variety   of

criminal law issues involved in securities and corporate law

practice.

       ¶11    The referee noted that several witnesses appeared on

behalf of Attorney Kranitz, including attorneys who have known

Attorney      Kranitz      for    a    long       time,      and       former    clients.        The

referee was particularly impressed by the clients' testimony.

They described the extremely high ethical, moral and character

standards       that     Attorney           Kranitz         adhered       to     prior     to    the

indictment.         Although each of them was very surprised to hear of

the indictment, they all testified that their exceedingly high

opinion of Attorney Kranitz's character had not decreased and

that they would still use him as their attorney, and would refer

other clients to him. They described him as an exceptionally

qualified attorney who can render a valuable service to the

small business community in Wisconsin.                             The two attorneys who
testified in support of Attorney Kranitz's reinstatement were

equally       laudatory      in       their       testimony.              They        support    his

reinstatement petition and praised his extensive knowledge base,

which they deem an asset to small businesses in this state.

       ¶12    Upon     review     of       the    record,         we    agree     that    Attorney

Kranitz has established by clear, satisfactory, and convincing

evidence that he has satisfied all the criteria necessary for

reinstatement.          Accordingly, we adopt the referee's findings of
fact    and    conclusions            of    law       and    we        accept    the     referee's
                                                  8
                                                                  No.    2013AP2128-D



recommendation that we reinstate Attorney Kranitz's license to

practice law in Wisconsin, subject to the conditions imposed by

the consent orders described herein.

      ¶13   The referee recommended that Attorney Kranitz should

pay   the   costs    associated   with       this   reinstatement       proceeding,

which   total   $3,142.97    as   of     August     17,   2016.         Our   general

practice is to assess full costs against the respondent in a

disciplinary        proceeding,   or     against      the   petitioner         in   a

reinstatement proceeding.         See generally SCR 22.24(1), (1m); see

also In re Disciplinary Proceedings Against Webster, 2002 WI
100, ¶¶51-52, 255 Wis. 2d 323, 647 N.W.2d 831.                We see no reason

to deviate from our standard policy here and we impose the costs

of this proceeding on Attorney Kranitz.

      ¶14   Finally, we note that Attorney Kranitz, whose license

is suspended, has assumed inactive membership status with the

State Bar of Wisconsin.       Although his license to practice law is

reinstated, effective the date of this order, Attorney Kranitz

is reminded that he must make arrangements with the State Bar of
Wisconsin to resume active or emeritus status before he resumes

the active practice of law.

      ¶15   IT IS ORDERED that the license of Richard A. Kranitz

to practice law in Wisconsin is reinstated, effective the date

of this order.

      ¶16   IT IS FURTHER ORDERED that, as a condition of his

reinstatement and as a condition of his continued practice of

law, Attorney Kranitz is subject to the terms of two consent
orders, the terms of which bar him from appearing or practicing
                                         9
                                                                   No.    2013AP2128-D



before the Securities and Exchange Commission pursuant to Rule

102(e)(2) of the Commission's Rules of Practice, bar him from

acting as an officer or director of any issuer that has a class

of   securities        registered    pursuant       to    Section        12     of     the

Securities      and    Exchange    Act,   15   U.S.C.     s.    781,     or    that     is

required   to    file     reports    pursuant    to      Section    15(d)       of     the

Securities and Exchange Act, 15 U.S.C. s. 78o(d), and bar him

from participating in any offering of a penny stock, including:

acting as a promoter, finder, consultant, agent, or other person

who engages in activities with a broker, dealer or issuer for

purposes   of    the    issuance    or    trading   in    any   penny         stock,    or

inducing or attempting to induce the purchase or sale of any

penny stock.

     ¶17   IT IS FURTHER ORDERED that Richard A. Kranitz shall

promptly advise the Office of Lawyer Regulation of any change to

the terms of the consent orders referenced in this opinion.

     ¶18   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Richard A. Kranitz shall pay to the Office of
Lawyer Regulation costs in the amount of $3,142.97.

     ¶19   IT IS FURTHER ORDERED that compliance with all of the

terms of this order remain a condition of Richard A. Kranitz's

license to practice law in Wisconsin.




                                          10
    No.   2013AP2128-D




1